NUMBER 13-19-00005-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


        IN THE INTEREST OF G.N.L., J.M.R.T., J.M.R.T., CHILDREN


                          On appeal from the 377th District Court
                                of Victoria County, Texas.


                                 MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Hinojosa
             Memorandum Opinion by Justice Hinojosa

        Appellant C.J.B. appeals from the trial court’s judgment terminating her parental

rights to her minor children, G.N.L., J.M.R.T., and J.M.R.T. 1 Appellant’s court-appointed

counsel has filed a brief stating that the appeal is without merit and that there are no

arguable grounds for reversal. See Anders v. California, 386 U.S. 738, 744 (1967); Porter

v. Tex. Dep’t. of Protective & Regulatory Servs., 105 S.W.3d 52, 56 (Tex. App.—Corpus



        1 We refer to appellant and the minor children by their initials in accordance with the rules of
appellate procedure. See TEX. R. APP. P. 9.8(b)(2).
Christi 2003, no pet.) (permitting appointed counsel in a parental termination appeal to

file a brief in compliance with Anders). We affirm.

                                           I. ANDERS BRIEF

        Appellant’s counsel has filed a brief stating that his review of the record yielded no

grounds of reversible error upon which an appeal can be predicated. Counsel’s brief

meets the requirements of Anders as it presents a professional evaluation demonstrating

why there are no arguable grounds to advance on appeal. See In re Schulman, 252
S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief need not

specifically advance ‘arguable’ points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991)

(en banc).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014),

appellant’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court’s judgment. Counsel has also informed this Court that

appellant has been (1) notified that counsel has filed an Anders brief; (2) provided with a

copy of the Anders brief; (3) informed of her right to file a pro se response and review the

record preparatory to filing that response 2; and (4) provided with a pro se motion for




        2 In the criminal context, the Texas Court of Criminal Appeals has held that “the pro se response

need not comply with the rules of appellate procedure in order to be considered. Rather, the response
should identify for the court those issues which the indigent appellant believes the court should consider in
deciding whether the case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23
(Tex. Crim. App. 2008).

                                                     2
access to the appellate record. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–

20; see also In re Schulman, 252 S.W.3d at 409 n.23. A reasonable amount of time has

passed, and we have not received a pro se response from appellant.

                                 II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). A court of appeals has two options when an Anders brief is filed. After

reviewing the entire record, it may: (1) determine that the appeal is wholly frivolous and

issue an opinion explaining that it finds no reversible error; or (2) determine that there are

arguable grounds for appeal and remand the case to the trial court for appointment of

new appellate counsel. Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.

2005). If the court finds arguable grounds for appeal, it may not review those grounds

until after new counsel has briefed those issues on appeal. Id.

       We have reviewed the entire record and counsel’s brief, and we have found no

reversible error. See id. at 827–28 (“Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                III. MOTION TO WITHDRAW

       Appellant’s counsel has asked this Court for permission to withdraw as appellate

counsel. The Texas Supreme Court, however, has held that the right to counsel in suits

seeking the termination of parental rights extends to “all proceedings in [the Texas

Supreme Court], including the filing of a petition for review.” In re P.M., 520 S.W.3d 24,



                                              3
27 (Tex. 2016) (per curiam). Accordingly, counsel's obligation to C.J.B. has not yet been

discharged. See id. Counsel's motion to withdraw is therefore denied. See id. If C.J.B.,

after consulting with counsel, desires to file a petition for review, counsel should timely

file with the Texas Supreme Court “a petition for review that satisfies the standards for

an Anders brief.” Id.

                                  IV.   CONCLUSION

      We affirm the trial court’s judgment.

                                                       LETICIA HINOJOSA
                                                       Justice

Delivered and filed the
23rd day of May, 2019.




                                              4